A JUDGMENT by' default was set aside by consent of parties, on the condition that the defendant should, within 20 days, give sufficient bail to the sheriff, or that execution should issue on the judgment. Held, that this proceeding was incorrect.
It was ordered by the Circuit Court, that a non-resident plaintiff should give security for costs within 20 days, or that the suit should be dismissed. Held, that the Court, (the security not having been given according to the order,) might permit the plaintiff, at the next term,, to file the bond for costs.
Pleas in abatement must be filed on or before the day on which the cause is docketed, at the first term at which the cause stands for trial.